Title: General Orders, 16 December 1780
From: Washington, George
To: 


                        

                            Head Quarters New Windsor Saturday Decemr 16th 80
                            Parole. 
                            Countersigns 
                        
                        Major General Parsons is appointed to the command of the Connecticut division.
                        Captain Joseph Walker of the 9th Connecticut Regiment and Lieutenant Oliver Lawrence of Colonel Lamb’s
                            regiment of Artillery are appointed his Aids.
                    